          Case 2:21-cv-00517-DLR Document 1 Filed 03/25/21 Page 1 of 4




J. Anthony Penry
2245 Gateway Access Point
Suite 203
Raleigh NC 27607
NC Bar No. 8936
Andy.penry@penryriemann.com
(919) 792-3891

Attorney for Plaintiff

                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ARIZONA


  Capital    Investment     Group,   Inc.       No.

         Plaintiff,

                 v.

  Robert Shaw Graham,                           COMPLAINT
         Defendants.




Plaintiffs state:

 1. Plaintiff Capital Investment Group, Inc. (“CIG”) is a North Carolina Business

     Corporation, with its principal headquarters located in Wake County, North

     Carolina.

 2. Defendant Robert Shaw Graham (“Graham”) is a natural person and

     previously registered Investment Advisor and Broker with FINRA CRD

                                            1
       Case 2:21-cv-00517-DLR Document 1 Filed 03/25/21 Page 2 of 4




   3126485, and upon information and belief, is a citizen of Arizona and a

   domiciled in Maricopa County, Arizona.

3. This court has subject matter jurisdiction over this matter pursuant to the

   parties’ diversity of citizenship of the parties because the parties are citizens

   and domiciled in separate states.

4. This court has personal jurisdiction of the parties because the defendant is a

   resident of Maricopa County, Arizona.

5. Venue is appropriate in this Court.

6. The defendant signed a written contract with CIG on November 29, 2010, in

   which he agreed to be responsible to CIG for his actions as an Investment

   Advisor and representative CIG and its licensees. The defendant also agreed to

   “comply with all the policies and rules” of CIG, and that he would always

   disclose his representation of CIG in soliciting orders, and that all “orders for

   securities will be placed through CIG and its correspondent broker.” The

   parties further agreed to “at all times fully comply with applicable regulations

   of the SEC, FINRA, the North Carolina Division of Securities[,]” and

   “conduct their business in full and complete conformity with such laws, rules

   and regulations[.]”

7. The defendant also agreed to “indemnify and pay to CIG all reasonable

   attorney fees and costs, or court or arbitration fees and cost incurred by CIG in


                                          2
       Case 2:21-cv-00517-DLR Document 1 Filed 03/25/21 Page 3 of 4




   the defense thereof as well as any damages or other costs which may be

   sustained by CIG as a result of litigation or arbitration award or by

   settlement.”

8. The defendant further agreed that he would pay attorney fees and costs in the

   event that CIG would need to initiate legal action against him and prevail.

9. CIG settled a confidential FINRA arbitration that required CIG to pay

   $350,000.00 to a claimant-investor who had been improperly solicited and

   advised by the defendant in defiance of supervision provided by CIG. CIG

   then paid the settlement, together with attorney fees and other costs associated

   with litigating that action.

10. Massachussetts Office of the Secretary of the Commonwealth Securities

   Division then entered an order that required CIG to pay an administrative fee

   of $50,000.00 for illegal actions that the defendant undertook in defiance of

   supervision provided by CIG. CIG then paid the fees, together with attorney

   fees and other costs associated with litigating that action.

11. CIG then settled a confidential FINRA arbitration that required CIG to pay

   $122,500.00 to a claimant-investor who had been improperly solicited and

   advised by the defendant in defiance of supervision provided by CIG. CIG

   then paid the settlement, together with attorney fees and other costs associated

   with litigating that action.


                                         3
         Case 2:21-cv-00517-DLR Document 1 Filed 03/25/21 Page 4 of 4




Plaintiffs respectfully request the Court:

   1. Order compensatory damages in excess of $75,000.00;

   2. Reasonable attorneys fees;

   3. Costs and interest; and

   4. Other proper relief.



This 22nd day of March, 2021.

                                                 PENRY RIEMANN PLLC

                                                 /s/ J. Anthony Penry
                                                 J. Anthony Penry
                                                 Attorney for Plaintiff




                                             4
